DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 filed August 13th 2021 are the subject matter of this Office Action. 
Priority
Acknowledgement is made of the divisional application of Application 14678846 filed 04/03/2015 now U.S. Patent 11,102,994. Application 14678846 claims priority to U.S. Provisional Application 62040371 filed 08/21/2014. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 8, 11, 13-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Breuer (Anesth. Analg. Vol. 103 pages 1098-1108. Published 2006) and Smith (Journal of Thoracic and Cardiovascular Surgery Vol. 132 pages 58-65 published 2006). 
Breuer teaches that the administration of pre-operative carbohydrate compositions prior to surgical procedures reduce post-operative impairment to cardiac muscle.  Breuer also teaches that pre-operative carbohydrate beverages elicit endogenous release of insulin like a small breakfast, halting the overnight fasting metabolic state, helping to avoid stress hyperglycemia in surgery patients and post-operative insulin resistance (abstract, page 1098). 
 Breuer teaches administering a clear carbohydrate beverage to cardiopulmonary bypass (CPB) patients 2 hours prior to surgery. Said clear carbohydrate beverage comprises the carbohydrates/sweeteners maltose and fructose, citric acid, a pH of 5, and an osmolarity of 290 mOsm (page 1100, right col., Tables 1, 3). Multiple administrations of said clear carbohydrate beverage is embraced in the methodology of Breuer. 800 mL of the beverage is administered the night before the surgery. Said patients are fasted from solid foods and non-clear liquids at midnight. An additional 400 mL is administered 2-hours prior to the surgical procedure (page 1100, right col.).  Breuer teaches that said pre-operative carbohydrate beverage is safe for patients 
However, Breuer does not specifically teach incorporating L-citrulline into the pre-operative clear carbohydrate beverage safe for cardiopulmonary bypass patients. 
 Smith teaches orally administering citrulline supplements to patients undergoing cardiopulmonary bypass surgery prior to said surgical procedure in order to increase nitric oxide precursors, as cardiopulmonary bypass leads to dysfunction in pulmonary endothelium (abstract, page 58). Oral citrulline is non-toxic and is more effective at maintaining the nitric oxide precursor L-arginine levels than pre-surgical administration of L-arginine, due to rapid metabolism of L-arginine (page 59, Figure 1). 
 Smith teaches that said administered citrulline solution consisted of 100 mg citrulline per mL of distilled water (page 60 left col. paragraphs 1-2). Regarding the limitation wherein the composition is clear and colorless, considering Smith teaches that the composition consists of only citrulline dissolved in distilled water, the examiner interprets that the dissolved 100 mg/mL citrulline in DI water reads on the limitation of clear and colorless, absent factual evidence to the contrary. Doses of 1.9 g/m2 were administered to said patients every 12 hours for 60 hours,  yielding a total dose of 9.5 g/m2 citrulline (page 60 left col. paragraphs 1-2). As evidenced by Reagan-Shaw (FASEBJ Vol. 22 pages 659-661 published 2007; Table 1),  a pediatric patient comprises a body mass of 0.8 m2 (Table 1). Therefore, the orally administered 1.9 g/m2 dose of citrulline administered in the methodology of Smith to the 0.8 m2 pediatric patient comprises 1.52 g of citrulline, which reads on the limitation of claim 2. Said oral citrulline solution was administered prior to the cardiopulmonary bypass in the operating 
 Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to incorporate L-citrulline into the clear carbohydrate pre-operative beverage administered to CPB patients as taught by Breuer in view of  Smith, arriving at the claimed method. Motivation to incorporate L-citrulline in a dose of 1.5 g per serving flows logically from the fact that said regimen effectively reduced the risk of pulmonary hypertension following a CPB surgical procedure. Accordingly, said artisan would have predicted that incorporation of L-citrulline of Smith into the regimen of Breuer would have effectively reduced the risk of pulmonary hypertension in the CPB patient. 
 Regarding the limitation wherein one serving of the pre-operative beverage is 12 fluid ounces, the 400 mL dose administered 2 hours prior to surgery corresponds to a dose of 13 oz. It is noted that the composition is not explicitly 12 oz as taught in claim 18 of the instant application. However, it is considered well within the capabilities of one of ordinary skill in the art to optimize the dosage volume of the pre-operative beverage to administer to the patient prior to surgery. The dosage volume of the pre-operative beverage is clearly a results effective parameter that a person of ordinary skill would routinely optimize. Optimization of parameters is a routine practice that would have been obvious for a person of ordinary skill in the art to employ and reasonably would expect success. Moreover, the dosage volumes embraced within the combination of Breuer and Smith provide a range of workable conditions and it would have been 
 Lastly, regarding the dosing frequency of the pre-operative beverage further comprising citrulline as embraced in the combination of Breuer and Smith above, while the combination of Breuer and Smith do not specifically teach administering a second serving within 2 hours of the first serving (claims 15-16) or wherein the second serving is administered 6-8 hours prior to surgery and a third serving is administered 2 hours prior to surgery (claim 19), the optimum dosing cycle of the pre-operative beverage comprising citrulline taught by Breuer and Smith would have been a matter well within the insight of one of ordinary skill in the art. Such a determination would have been made in accordance with a variety of factors, such as pharmacological considerations, age, weight, sex, and diet of the patient. Thus, the dosing frequency of the pre-operative beverage that would have been employed would have varied widely and, in the absence of evidence to the contrary, the current claimed specific administration regimen is not seen to be inconsistent with one that would have been determined by the skilled artisan. Furthermore, absent and evidence demonstrating a patentable difference between the compositions administered and the criticality of the claimed frequency and dosing cycles, the determination of the optimum or workable frequency of administration given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F.2d 454, 
 
Claims 3-6, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Breuer (Anesth. Analg. Vol. 103 pages 1098-1108. Published 2006) and Smith (Journal of Thoracic and Cardiovascular Surgery Vol. 132 pages 58-65 published 2006) as applied to claims 1-2, 8, 11, 13-16 and 18-20 above, in view of Marsh (WO1999/053756 published 10/28/1999).
 As disclosed above, the combination of Breuer and Smith render obvious the incorporation of citrulline into a clear pre-operative carbohydrate beverage comprising fructose, maltose, citric acid, a pH of 5 and an osmolarity of 290 mOsm, administered to cardiopulmonary bypass patients prior to surgery, as citrulline is effective at decreasing the risk of post-operative pulmonary hypertension when administered to cardiopulmonary bypass patients prior to surgery. 
 However, the combination of Breuer and Smith do not specifically teach that the carbohydrate in the clear pre-operative carbohydrate beverage comprises maltodextrin, nor a CNS stimulant such as caffeine.
 Marsh teaches clear pre-operative carbohydrate beverages comprising an osmolarity around 300 mOsm that are suitable to be administered to a patient 2 hours prior to surgery in order to encourage compliance with pre-operative fasting and reduce hunger, thirst, irritability and headaches in pre-surgical patients (abstract). Marsh teaches that maltodextrin is a preferred carbohydrate in the beverage of around 300 
 Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to incorporate the carbohydrate maltodextrin and the CNS agent caffeine into the clear pre-operative carbohydrate beverage administered to cardiopulmonary bypass patients prior to surgery taught by the combination of Breuer and Smith above, in view of Marsh. Motivation to incorporate maltodextrin and caffeine into the clear pre-operative carbohydrate beverage administered to cardiopulmonary bypass patients prior to surgery taught by the combination of Breuer and Smith flows logically from the fact that the added caffeine will inhibit the development of caffeine-withdrawal headaches from regular caffeine consumers following their surgical procedure. Motivation to incorporate the carbohydrate maltodextrin naturally flows from 
It is noted that the combination of Breuer, Smith and Marsh do not explicitly teach wherein maltodextrin is in the amount of 44 grams per serving, or the ratio of maltodextrin: citric acid is about 1:88 or greater (claims 4, 12). However, it is considered well within the capabilities of one of ordinary skill in the art to optimize the amount of the carbohydrate maltodextrin in the pre-operative carbohydrate beverage, as well as the ratio of maltodextrin: citric acid, as the amounts of maltodextrin and citric acid are result effective parameters that will affect the physical properties of the final composition. The amounts of maltodextrin and citric acid are each clearly a result effective parameter that a person of ordinary skill would routinely optimize. Optimization of parameters is a routine practice that would have been obvious for a person of ordinary skill in the art to employ and reasonably would expect success. Moreover, the amounts of maltodextrin and citric acid embraced in the teachings of Breuer, Smith and Marsh provide a range of workable conditions and it would have been customary for an artisan of ordinary skill to determine the optimal amounts of maltodextrin and maltodextrin: citric acid ratio to best achieve the desired result. Furthermore, absent any evidence demonstrating a patentable difference between the composition and the criticality of the claimed amounts, the determination of the optimum workable range(s) given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II) (A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) “[W]here the general conditions of the claim are disclosed in the prior art, .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Breuer (Anesth. Analg. Vol. 103 pages 1098-1108. Published 2006), Smith (Journal of Thoracic and Cardiovascular Surgery Vol. 132 pages 58-65 published 2006) and Marsh (WO1999/053756 published 10/28/1999) as applied to claims 1-6, 8, 11-16 and 18-20 in view of Nikolajsen (British Journal of Anesthesia Vol. 72 pages 295-297. Published 1994).  
 
  As disclosed above, the combination of Breuer, Smith and Marsh render obvious the administration of a clear pre-operative carbohydrate beverage to patients undergoing cardiac procedures, wherein the clear pre-operative carbohydrate beverage comprises citrulline, the carbohydrates fructose and maltodextrin, citric acid, caffeine, an osmolarity around 300 mOsm and a pH of around 5. The incorporation of caffeine into the clear pre-operative carbohydrate beverage will inhibit the development of caffeine-withdrawal headaches from regular caffeine consumers following their surgical procedure.
 However, the combination of Breuer, Smith and Marsh do not specifically teach the incorporation of 50-100 mg caffeine per serving of the pre-operative carbohydrate beverage. 
Nikolajsen teaches that perioperative headache is a distressing complication of anesthesia, particularly in day-stay surgery (page 296 right col.). Nikolajsen studies 
Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to incorporate 50-100 mg of caffeine into the pre-operative beverage of Breuer, Smith and Marsh above, in view of Nikolajsen in order to inhibit caffeine withdrawal and the development of a perioperative headache following anesthesia. 
 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Breuer (Anesth. Analg. Vol. 103 pages 1098-1108. Published 2006), Smith (Journal of Thoracic and Cardiovascular Surgery Vol. 132 pages 58-65 published 2006) and Marsh (WO1999/053756 published 10/28/1999) as applied to claims 1-6, 8, 11-16 and 18-20 in view of Kakuda (Biosci. Biotechnol. Biochem., Vol. 64 pages 287-293. Published 2000).  
  As disclosed above, the combination of Breuer, Smith and Marsh render obvious the administration of a clear pre-operative carbohydrate beverage to patients 
 However, the combination of Breuer, Smith and Marsh do not specifically teach the incorporation of L-theanine into the pre-operative carbohydrate beverage. 
Kakuda teaches the stimulant activity of caffeine administered via drinking a cup of tea or coffee yields spontaneous activity (~50 mg; page 291-292). Kakuda teaches that L-theanine is a component of green tea and yields a feeling of relaxation following administration (page 287 left col.). Kakuda teaches that administration of L-theanine to patients already comprising a stimulating amount of caffeine yields an antagonistic effect on caffeine’s stimulatory action (abstract, page 291-page 292; Figure 5).
 Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to incorporate L-theanine into the pre-operative beverage of Breuer, Smith and Marsh above, in view of Kakuda. While caffeine incorporation to the pre-operative carbohydrate beverage is desirable to inhibit caffeine-withdrawal headaches in regular caffeine consumers prior to surgery, said amount of caffeine functions as a stimulant (Kakuda). Motivation to incorporate L-theanine into the pre-operative carbohydrate beverage comprising caffeine naturally stems from the ability of L-theanine to inhibit the stimulating activity of caffeine in the beverage product .
 
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Breuer (Anesth. Analg. Vol. 103 pages 1098-1108. Published 2006), Smith (Journal of Thoracic and Cardiovascular Surgery Vol. 132 pages 58-65 published 2006) and Marsh (WO1999/053756 published 10/28/1999) as applied to claims 1-6, 8, 11-16 and 18-20 in view of Glover et al (CBS News Moneywatch Published 03/17/2009).
  As disclosed above, the combination of Breuer, Smith and Marsh render obvious the administration of a clear pre-operative carbohydrate beverage to patients undergoing cardiac procedures, wherein the clear pre-operative carbohydrate beverage comprises citrulline, the carbohydrates fructose and maltodextrin, citric acid, caffeine, an osmolarity around 300 mOsm and a pH of around 5. The incorporation of caffeine into the clear pre-operative carbohydrate beverage will inhibit the development of caffeine-withdrawal headaches from regular caffeine consumers following their surgical procedure. The combination of Breuer, Smith and Marsh further teaches the incorporation of flavoring agents, such as licorice flavorings, to enhance the acceptability (Marsh: page 13 lines 15-25; page 15 lines 25-35; page 17 lines 5-15).
However, the combination of Breuer, Smith and Marsh do not specifically teach incorporating the sweetener stevia into the pre-operative carbohydrate beverage. Nor does the combination of Breuer, Smith and Marsh specifically teach wherein stevia is present in 0.05 mg per serving.  
 Glover teaches that stevia is an art-recognized sweetening compound which imparts a licorice flavored aftertaste when encompassed in aqueous solutions (paragraphs 1, 3). 
 Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to incorporate the licorice flavoring sweetener stevia into the pre-operative carbohydrate beverage of Breuer, Smith and Marsh, in view of Glover, as Marsh teaches that licorice flavoring agents are ideal flavoring agents to incorporate into pre-operative beverages (Marsh: page 13 lines 15-25; page 15 lines 25-35; page 17 lines 5-15).
 It is noted that the combination of Breuer, Smith and Marsh do not explicitly teach wherein stevia is present in 0.05 mg per serving (claim 10). However, it is considered well within the capabilities of one of ordinary skill in the art to optimize the amount of the sweetener stevia in the pre-operative carbohydrate beverage, as it is a result effective parameter that will affect the physical properties of the final composition. The amounts of sweetener, such as stevia clearly a result effective parameter that a person of ordinary skill would routinely optimize. Optimization of components is a routine practice that would have been obvious for a person of ordinary skill in the art to employ and reasonably would expect success. Moreover, the optimal amount stevia would have been customary for an artisan to determine to best achieve the desired result. Furthermore, absent any evidence demonstrating a patentable difference between the composition and the criticality of the claimed amounts, the determination of the optimum workable range(s) given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II) In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) “[W]here the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").

 Conclusion
 In view of the rejections set forth above, no claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628